DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

a.	Group I, claims 1-15 and 31, drawn to a method of preparing a retort pouch.

b.	Group II, claims 29 and 30, drawn to a retort pouch.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The corresponding special technical feature between Groups I and II is a retort pouch comprising a substrate layer and a lamination layer wherein the substrate layer is printed with an ink composition comprising a polyurethane binder component that is the reaction product of a polyol, a polyalkylene glycol, and an isocyanate. 
JP 2002/096864A to Ito (copy provided herewith) discloses a retort pouch formed from a laminate material comprising a laminated base material disposed on which is a lamination layer [abstract, 0004, 0008-0013].  The laminated base material is printed with a urethane-based printing ink [0011].  Ito is silent regarding the ink of the laminate material of the disclosed retort pouch being a reaction product of a polyol, a polyalkylene glycol, and an isocyanate. However, US 2010/0279041 to Mathew et al. discloses an ink composition for retort packaging material wherein the ink composition comprises a polyurethane binder formed from a reaction between polytetrahydrofuran (i.e. an polyalkylene glycol), dimethylol proprionic acid (i.e. a polyol), and isophorone diisocyanate (i.e. an isocyanate) [abstract, 0001, 0011, 0012, 0036]. It would have been obvious to have utilized the ink composition disclosed by Mathew et al. as the ink in the retort pouch of Ito because it was art recognized as being suitable for the purpose (see MPEP 2144.07). As such, the invention disclosed by Ito in view of Mathews et al. is the same as the corresponding special technical feature between Groups I and II.  Since this corresponding special technical feature was known in the art at the time the invention was made it does not provide a contribution over the prior art and as such there is no unity of invention between Group I and II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The Examiner can normally be reached on M-F: 8:30AM to 6:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

LEE E. SANDERSON
Primary Examiner
Art Unit 1782